DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, 8, 11-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. (US 2015/0186206) in view of Roehl et al. (US 2016/0205127).
Regarding claims 1, 11 and 16, Bhattacharya et al. disclose a method, system and non-transitory computer-readable storage medium comprising:
One or more processors (Paragraph 0011 and 0026); and
At least one computer-readable storage medium having stored therein instructions which when executed by the one or more processors cause the processors to (Paragraph 0011 and 0026):
Polling at least one controller and a plurality of nodes of a network for respective status information based on a respective location of the at least one controller and the plurality of nodes (Paragraphs 0010-0012 and 0088, Abstract, health status poll request to system components); 
Comparing the respective status information with a logical model of the network to yield a comparison (Paragraphs 0010-0012 and 0088, Abstract, receiving health status poll responses from each of the components of the system to determine health of the system based on the topology graph in order to further monitor health of components of the topology graph); and
Determining at least a health of the network based on the comparison (Paragraphs 0010-0012 and 0088, Abstract, receiving health status poll responses from each of the components of the system to determine health of the system based on the topology graph in order to further monitor health of components of the topology graph).
Bhattacharya et al. do not disclose the following limitations found in Roehl et al.: determining a security risk based on the health of the network (Roehl et al., Paragraph 0066, security risks determined based on health checks performed when monitoring network servers).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings Bhattacharya et al. with the teachings of Roehl et al. in order to reduce amount of effort and time spent performing health 
Regarding claims 2, 17 and 18, Bhattacharya et al. disclose wherein the determining of the at least the health of the network is based on the respective location and the configurations of the one or more objects in the logical model (Paragraphs 0087-0088, location and capabilities of sub-systems to form logical topology, which is a sub-graph of physical topology), the configurations include at least one of contracts, networking configurations, rules, or policies (Paragraphs 0096-0123, configurations comprise disclosed parameters), and the one or more objects include at least one of tenants, endpoint groups, application profiles, network contexts, bridge domains, and network elements (Paragraph 0087, interconnected SCMs, PFMs and SFMs are network elements).
Regarding claim 3, Bhattacharya et al. disclose wherein the respective status information includes a respective state and a respective configuration, the respective state includes at least one of an active state, an inactive state, a disabled state, a discovered state, and an unknown state (Paragraph 0088, health status may be whether a component is functional [active state]), and the respective configuration includes at least one of a compatibility status, a software version, a hardware version and a security parameter (Paragraph 0114, software versions and compatibility disclosed as configuration parameters).
Regarding claims 4 and 13, Bhattacharya et al. disclose wherein determining the health of the network comprises identifying a network partition based on a respective status of at least one controller (Paragraph 0067, physical partitioning of distributed switching architecture into control plane and forwarding plane comprising SCM, SFM and PFM, which receive health poll 
Regarding claim 7, Bhattacharya et al. disclose obtaining a logical model from the at least one controller (Paragraph 0087, discovery of components in the distributed system to produce a logical topology graph of interconnected SCMs, PFMs and SFMs as a model of the distributed switching system), the logical model including configuration of one or more objects defined for the network (Paragraph 0087, discovery of components of system and capabilities of the components of the system; Paragraphs 0204-0205, component configuration parameters and states are determined and stored); and identifying a respective location of the at least one controller and the plurality of nodes based on the logical model (Paragraphs 0087-0088, logical topology graph is a sub-graph of the physical topology graph, the physical topology graph being representative of physical locations of components within the network).
Regarding claim 8, Bhattacharya et al. disclose wherein the determining of the at least the health of the network includes determining the health and topology of the network based on the respective location and the configurations of the one or more network elements identified based on the topology of the network (Paragraphs 0087-0088, location and capabilities of sub-systems to form logical topology, which is a sub-graph of physical topology),
Regarding claim 12, Bhattacharya et al. disclose wherein the respective status information includes at least one of a respective reachability status, a respective state, a respective registration , or a respective configuration (Paragraph 0088, health status may be whether a component is functional [active state]), determining the at least the health is based on the respective location and the configurations of the one or more objects in the logical model (Paragraphs 0087-0088, location and capabilities of sub-systems to form logical topology, which the configurations and the one or more objects include at least one of contracts, networking configurations, rules, policies, tenants, endpoint groups, application profiles, network contexts, bridge domains, or network elements (Paragraphs 0096-0123, configurations comprise disclosed parameters; Paragraph 0087, interconnected SCMs, PFMs and SFMs are network elements), and the respective location includes at least one of a respective name in the network or a respective network address (Paragraph 0066, location of the component).
Regarding claim 19, Bhattacharya et al. disclose wherein the respective status information includes at least one of a respective reachability status, a respective compatibility, or a respective state (Paragraph 0088, health status may be whether a component is functional [active state]), and determining the health of the network includes identifying a network partition based on a respective reachability status of one of the plurality of nodes (Paragraph 0067, physical partitioning of distributed switching architecture into control plane and forwarding plane comprising SCM, SFM and PFM, which receive health poll requests and provide health poll responses according to paragraphs 0010-0012 and 0088, and logical and physical topology thereof are determined).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5, 6, 10, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhattacharya et al. in view of Roehl et al. as applied to claim 1, 11 and 16 above, and further in view of Schreter (US 2018/0302270).
Regarding claims 5 and 14, Bhattacharya et al. Roehl et al. disclose the claimed invention above as well as based on the respective status information, determining a respective status of the plurality of controllers in the network, the respective status comprising at least one of a respective reachability status, a respective state, a respective registration, or a respective configuration (Bhattacharya et al., Paragraphs 0010-0012 and 0088, Abstract, health status poll request and response, the health status comprising component capabilities and current functionality), but do not specifically disclose the following limitations found in Schreter: the at least one controller includes a plurality of controllers and based on the respective status, determining a number of controllers in the plurality of controllers having a predetermined status (Schreter, Paragraph 0013, nodes in a cluster having a consistent state and accepting a specific state of the system); and based on the number of controllers having the predetermined status, determining whether the plurality of controllers are in quorum (Schreter; Paragraph 0013, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the system of Bhattacharya et al. in view of Roehl et al. with the teachings of Schreter in order to achieve failure tolerance in clusters (Schreter, Paragraph 0013).
Regarding claim 6 and 15, Schreter discloses wherein the predetermined status comprises at least one of a predetermined reachability status, a predetermined state, a predetermined registration, or a predetermined configuration (Paragraph 0013, consistent state; Paragraphs 0021, 0024, reachability), and wherein determining whether the plurality of controllers are in quorum is based on a quorum rule that specifies a threshold number of controllers needed to form the quorum (Paragraph 0013, quorum disclosed as majority of the nodes in the cluster, the majority representing the threshold number).
Regarding claims 10 and 20, Schreter discloses wherein the at least one controller includes a cluster of controllers (Paragraphs 0013 and 0028, nodes in a cluster), the method includes: based on the respective status information, determining a respective reachability status of each controller in the cluster of controllers (Paragraphs 0021 and 0024, reachability of a nodes in a cluster); determining that the cluster of controllers has a partially fit status, the partially fit status indicating that at least one controller in the cluster of controllers is unreachable by one or more network segments in the network (Paragraphs 0028 and 0030, quorum decision from cluster regarding liveliness [reachability] of node within the cluster); and generating a notification of the partially fit status of the cluster of controllers (Paragraphs 0028 .

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 9, the prior art does not teach or adequately suggest that a security policy is determined to not be applied to traffic between the fabric and one or more devices and generating a security alert indicating the security policy will not be applied to the traffic..

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

November 4, 2021